Opinion
Per Curiam,
The appellant was charged with the sale of narcotic drugs to an undercover agent of the Pennsylvania State Police. He pled guilty to indictments charging violation of §4(q) of The Drug, Device and Cosmetic Act of 1961, 35 P.S. 780-4 (q), and was sentenced to 5 to 10 years under the Act.
This matter is before us on direct appeal and since it is not final, the appellant is entitled to be resentenced under the new Drug Act: “The Controlled Substance, Drug, Device and Cosmetic Act.”1 See, Commonwealth v. Thomas, 450 Pa. 548, 301 A. 2d 359 (1973); Commonwealth v. Evans, 222 Pa. Superior Ct. 590, 296 A. 2d 844 (1972).
The case is remanded for resentencing under the new Drug Act.

 Act of April 14, 1972 (No. 64), 35 P.S. §§780-101 to 780-143; repealing the Act of September 26, 1961 (P. L. 1664).